Lindsay, J.
—The facts of this case in brief are, that the appellee, C. C. Copeland, married the daughter of ¡R. J. Chandler, by whom he begot two children; the wife died, leaving the two children and her husband surviving her; the father of the wife afterwards died intestate, the son-in-law and the two grandchildren still surviving him; subsequent to the death of the grandfather the two grandchildren, at. different periods, departed this life, while in their minority, intestate, unmarried, without children; and of their parents leaving only their father, the appellee, surviving them. Upon this state of facts the appellee, in right of his deceased children, claimed a distributive share in the estate of the ancestor of his wife, which was so decreed by the county judge and affirmed by the district judge, from which decision the case has been brought by appeal to this court for revision.
The ruling of the court below was right. By the statute of descent and distribution it is directed that when any person dies intestate, leaving no husband or wife, as the case may be, his or her estate shall descend and pass in parcenary to his or her children and their descendants. [Paschal’s Dig., Art. 3419, Note 783.] Then, when the *153grandfather died, a distributive share of his estate passed to these two grandchildren, as descendants of the deceased daughter, and vested the share in them. When one of these children died, leaving only its father and its brother or sister surviving, its interest descended and passed in equal portions to that father and brother or sister; and when the other child died,.its moiety of the distributive share in the grandfather’s estate passed absolutely to the surviving father, thus substituting him to all the rights of the descendants of the daughter of B. J. Chandler, deceased.
The act of the 28th January, 1840, [Paschal’s Dig., Bote 784, p. 559,] was modified and essentially changed by the act of the 17th' March, 1842, and cannot now be invoked, upon such a state of facts as is here presented, to regulate the descent and distribution of intestate’s estate, dependent upon their derivation from paternal or maternal kindred. By the latter act' it is expressly provided that the sole surviving parent shall take the inheritance, no matter from which ancestral stock the title to the estate may have been derived. We therefore find no error in the judgment, of the district court, and it is accordingly
Affirmed.